Citation Nr: 0404702	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from May 26, 
1945 to February 14, 1946, following which he had service 
with the Regular Philippine Army from February 15, 1946 to 
February 22, 1946.  He died in February 1995.  The appellant 
is his surviving spouse.

This appeal arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death; determined 
that the appellant was not legally eligible for accrued 
benefits; and determined that the appellant did not have 
legal entitlement to nonservice-connected death pension 
benefits.  In June 2003, the appellant filed a substantive 
appeal, indicating that the only claim she wished to appeal 
was entitlement to service connection for the cause of the 
veteran's death.  Accordingly, that is the only claim that 
the Board will address herein.  

In April 2003, the appellant stated that, "may I represent 
my representative who work at the American Legion."  
However, the RO wrote to her in June 2003 and told her that 
she had 90 days within which to appoint a representative.  
She did not respond.  


FINDINGS OF FACT

1.  The veteran had recognized military service as a guerilla 
from May 1945 to February 1946 (during World War II).  He had 
no certified status as a prisoner of war (POW).

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The veteran died in February 1995.  His death certificate 
listed the immediate cause of his death as cerebrovascular 
accident, with an underlying cause of hypertension.  

4.  The causes of the veteran's death were not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the claimant was notified of the evidence 
required to substantiate her claim and of her and VA's 
respective duties by means of a June 2001 letter from the RO, 
prior to the initial adjudication of her claim.  Although 
this letter does not specifically contain the "fourth 
element," the claimant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  For 
example, the RO told her in the letter to identify the 
veteran's VA and non-VA medical providers and provide 
releases, as appropriate, and that she could obtain the 
medical evidence herself and submit it to VA.  More 
importantly, the appellant indicated in December 2002 and 
March 2003 that she had submitted all evidence in her 
possession to VA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
records identified by the appellant and she herself submitted 
statements and medical evidence for the record.  There is no 
indication that any other relevant records exist that should 
be requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical opinion is not necessary to make a 
decision as to this claim, inasmuch as there is no competent 
evidence tending to show that the veteran had any of the 
conditions which caused his death during service or the 
presumptive period.  Cf. Charles v. Principi, 16 Vet. App. 
370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Factual Background

The veteran's February 1946 separation examination revealed 
no abnormality of the cardiovascular system or lungs and a 
chest X-ray film was negative.  A blood pressure reading of 
112(systolic) and 70 (diastolic) was made.  An affidavit for 
Philippine Army Personnel dated in February 1946 indicated 
that the veteran had no wounds or illnesses during service.  

A July 1982 medical statement from Dr. Domagas reflects that 
he saw the veteran in May 1946 for complaints of difficulty 
breathing, perspiration, accelerated heartbeat, coughing, 
general weakness and slight fever which was treated with 
adrenaline.  Records from the doctor show that in August 
1946, the veteran was seen due to complaints of periodic 
asthma attacks.  In January 1947, he was seen again for 
complaints of periodic asthma attacks and at that time a 
diagnosis of chronic bronchial asthma was made.  
 
In September 1982, the veteran filed a claim for bronchial 
asthma and pulmonary tuberculosis (PTB).  In support of the 
claim, another medical statement of Dr. Domagas was presented 
indicating that in April 1947, a diagnosis of bilateral PTB 
was made.  It appears that he treated the veteran until 
December 1950.  In a February 1983 rating decision, service 
connection was denied for bronchial asthma and PTB.  

The veteran died in February 1995 at the age of 78.  The 
death certificate lists the immediate cause of his death as 
cerebrovascular accident, with an underlying cause of 
hypertension.  

In June 1995, the appellant filed a claim for death pension 
benefits, at that time indicating that she was not claiming 
that the cause of the veteran's death was due to service.  In 
June 1995 the appellant was notified of the denial of this 
claim.  The RO informed her that the veteran did not have 
qualifying military service for the receipt of the claimed 
benefits. 

In July 1995, the appellant filed a private medical records 
showing that the veteran was treated for hypertension and 
atrial fibrillation in 1994, essentially attempting to reopen 
the claim.  In July 1995, the RO informed that appellant that 
the claim had been previously denied in June 1995, and 
advised her that the additional clinical records were not new 
and material and that therefore the claim for death pension 
benefits could not be reopened.   

In August 1995, the appellant again claimed entitlement to 
nonservice-connected pension benefits.  The evidence 
submitted included: (1) an August 1995 private medical 
certificate showing that the veteran was hospitalized from 
December 1994 to January 1995 and that a diagnosis of 
pneumonia right with minimal pleural effusion, myocardial 
infarction, was made; (2) an August 1995 Certificate of 
Treatment showing that when the veteran was treated in 
December 1994, a diagnosis of atherosclerotic heart disease 
was made; (3) a December 1994 medical statement indicating 
that minimal pleural effusions were shown as well as Grade I 
prostatomegaly; and (4) duplicate service records.  Again in 
August 1995, the RO informed that appellant that the claim 
had been previously denied in June 1995, and advised her that 
the clinical records submitted were not new and material and 
that therefore the claim for death pension benefits could not 
be reopened.  

In October 2000, the appellant filed a Dependency and 
Indemnity Compensation (DIC) claim, essentially alleging that 
the veteran was a POW and that he died of a POW-related 
disease.  A physical examination report of Dr. Mamaradlo 
dated in October 2000 revealed that the veteran was 
hospitalized in December 1994 with complaints of difficulty 
breathing and elevated blood pressure.  An impression of 
atherosclerotic disease was made.  The doctor commented that 
the veteran's illness began when he was a POW, suffering 
inhumane treatment by the Japanese Army.  It was noted that 
during his stay at a concentration camp, the veteran suffered 
from chest pain, joint pain, headache, chills, high fever, 
and the doctor indicated that many of these symptoms 
continued after he left service.  Diagnoses of 
atherosclerotic disease, avitaminosis, anxiety neurosis and 
chronic rheumatoid arthritis were made.  The doctor opined 
that service connection was warranted on a presumptive basis, 
based on the veteran's POW status.  

In November 2000, the RO contacted the appellant indicating 
that there was an indication that the veteran may have been 
held as a POW during service.  However a March 2001, 
memorandum for the file stated that the evidence was 
reviewed, including the official certification from the 
service department, and the RO concluded that the veteran did 
not have POW status. 

In August 2001, a private medical certificate from Dr. 
Mamaradlo indicated that the veteran was hospitalized in 
December 1994 with a diagnosis of atherosclerotic heart 
disease, following which he was discharged as improved.  Also 
received in August 2001 was a statement from Dr. Canto, 
indicating that the veteran was hospitalized from December 
1994 to January 1995 with diagnoses that included pneumonia, 
arteriosclerotic heart disease and myocardial infarction.  
Private medical records showing treatment for hypertension 
during 1994 were also submitted for the record.  In October 
2001, another statement was received from Dr. Canto 
indicating that during the veteran's hospitalization from 
December 1994 to January 1995, the veteran was suffering from 
PTB, arteriosclerotic heart disease and essential 
hypertension.  A statement from Dr. Aurora Cuison indicated 
that she had not attended to the veteran but the cause of his 
death, as per an informant, was cerebrovascular accident due 
to hypertension.

In an application for DIC filed by the appellant in November 
2001, she maintained that the veteran was a POW and had 
experienced heart problems since his discharge.  She reported 
that he was about to tell her, when he was near his death, 
that he had been tortured by the Japanese Army.  


III.  Pertinent Law and Regulations

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular-renal disease 
(including hypertension) may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

IV.  Analysis

The appellant contends that the causes of the veteran's death 
are attributable to service, and maintains that he had status 
as a POW.  

Initially, with regard to the veteran's claimed POW status, 
certification from the U.S Army Reserve Components Personnel 
and Administration Center dated in January 1983 reflects that 
the veteran had recognized guerilla service from May 1945 to 
February 1946 and regular Philippine Army service in February 
1946.  The service department did not certify any POW status.  
Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 
106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  In this case, 
essentially the only evidence proffered by the appellant to 
substantiate her claim that the decedent was a POW consists 
of her own statements.  This is not sufficient to establish 
that the veteran was a former POW.  He has no certified POW 
status, and the Board is bound by the service department's 
certification of his service.  Accordingly, there is no 
reasonable basis on this record to question the service 
department's findings that the decedent did not have the 
status of a former POW for the purpose of entitlement to 
benefits administered by VA.

At the time of the decedent's death, service connection was 
not in effect for any condition.  The service medical records 
are negative for treatment of any injuries, wounds, 
disabilities, or diseases during service, and no 
cardiovascular or lung abnormalities were shown on the 
February 1946 separation examination report.  Moreover, at 
that time, the veteran's blood pressure was entirely within 
normal limits.  There was no indication that hypertension was 
incurred during the first post-service year.  Apparently, 
shortly after service the veteran experienced some bronchial 
problems and PTB; however, these conditions have not been 
linked in any way to any of the certified cause of the 
veteran's death.

Records dated in 1994 document the veteran's earliest 
cardiovascular problems, with diagnoses including 
hypertension and atherosclerotic heart disease.  Ultimately, 
he died in February 1995 and the conditions causing his death 
as listed on the death certificate were cerebrovascular 
accident with an underlying cause of hypertension.  There is 
no indication that the veteran ever suffered from any of the 
primary or underlying causes of his death as listed on his 
death certificate at any time during service, or for decades 
thereafter.  

Upon careful review of this case, the Board finds that there 
is no competent evidence relating the causes of the veteran's 
death to service.  The appellant has contended in this 
appeal, without support in the medical record, that the 
causes of his death were somehow related to his service.  The 
record fails to include any competent clinical evidence 
etiologically linking any of the certified causes of the 
veteran's death to service or the first post-service year.

In this regard, the Board must specifically address the 
findings and conclusions made by Dr. Mamaradlo in October 
2000.  Therein, the doctor maintained that the veteran 
suffered from many symptoms as a result of confinement as a 
POW, which resulted in chronic chest pain and elevated blood 
pressure dating from service until the time of his death, 
thereby warranting service connection on a presumptive basis.  

Essentially, the findings and conclusions of Dr. Mamaradlo do 
not constitute probative and competent evidence.  This 
evidence was clearly based on the inaccurate premise that the 
veteran was a POW during service, a matter which has already 
been conclusively resolved as failing to show such status.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  In fact, in this case, the doctor's opinion 
was not only offered without any indication of a review of 
the service medical records and claims folder, but it was 
offered more than 50 years after the veteran's period of 
service and more than 5 years after the veteran's death.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
the veteran's death and his service.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, there is no competent medical evidence 
establishing a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death, and any such conclusion by the Board would 
therefore be purely speculative in nature.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim of entitlement to service connection for cause of 
death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



